AFFIRM; and Opinion Filed May 11, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00024-CV

                               SCOTTIE PARKS, Appellant
                                         V.
                           INVESTMENT RETRIEVERS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06081-E

                             MEMORANDUM OPINION
                         Before Justices Brown, Stoddart, and Whitehill
                                   Opinion by Justice Brown
       Appellant Scottie Parks appeals a judgment in favor of appellee Investment Retrievers,

Inc. on in its suit alleging claims for breach of contract, account stated, and open account. In a

single issue, Parks asserts the trial court erred in granting judgment in favor of Investment

Retrievers because there was no admissible evidence before the trial court supporting its claim.

For the following reasons, we affirm the trial court’s judgment.

       Investment Retrievers sued Parks to recover on an assigned credit card debt. Over a year

before trial, Investment Retrievers filed a business records affidavit with attached business

records with the trial court clerk. TEX. R. EVID. 902(10). At trial, to prove its claims, Investment

Retrievers relied on the business records, which were authenticated by the affidavit, and

requested the trial court to take judicial notice of those documents. See id. Parks objected that

the records were “inadmissible hearsay” because the business records affidavit was made by a
“third party.” The trial court did not expressly rule on the objection, but responded that Parks’s

complaint went to the weight, not the admissibility, of the evidence.                                   Parks did not offer any

controverting evidence. The trial court rendered judgment in favor of Investment Retrievers.

          In a single issue on appeal, Parks asserts there is no evidence to support the trial court’s

judgment because Investment Retrievers called no witnesses and did not present a business

records affidavit. In a “Note to the Court,” Parks’s appellate counsel states he was not the trial

counsel, but concluded that it appeared the case was “tried on the mistaken belief that a business

records affidavit had been filed with the trial court.” He based this conclusion on the absence of

a business records affidavit in the clerk’s record.

          Because our review of the record showed a business records affidavit had been filed, we

requested the trial court clerk to file a supplemental record containing the omitted affidavit and

attached records. See TEX. R. APP. P. 34.5(c)(1). The trial court clerk promptly complied with

our request and filed a supplemental record showing Investment Retrievers timely filed the

business records affidavit and attached records. The supplemental record also shows Investment

Retrievers timely served Parks with its “Notice of Filing Business Records Affidavit.”

          Shortly after the supplemental record was filed, and on the day before this case was

submitted, Parks filed a “motion for extension of time to file supplemental brief.” In it, Parks

asserts he briefed his appeal based on the lack of a business records affidavit in the “trial record.”

He requested to file a “supplemental brief” because we had just recently “accepted and filed” the

supplemental transcript and, therefore, the complete record was “not available” to him when he

filed his brief. 1



     1
        Although not required, we requested the supplemental transcript so that we would have a complete record of the relevant trial court
proceedings before us. Had we not done so, we would be required to assume the missing affidavit supported the trial court’s judgment. See
Enter. Leasing Co. of Houston v. Barrios, 156 S.W.3d 547, 550 (Tex. 2004); Crown Asset Mgmt., LLC v. Castro, No. 05-07-01305-CV, 2008 WL
3272169, *2 (Tex. App.—Dallas Aug. 11, 2008, no pet.).



                                                                  –2–
       The burden is on the appellant to present a sufficient record to show error requiring

reversal. Christiansen v. Prezelski, 782 S.W.2d 842, 843 (Tex. 1990); Palla v. Bio-One, Inc.,

424 S.W.3d 722, 727 (Tex. App.—Dallas 2014, no pet). The appellate rules require the trial

court clerk to include certain documents in the clerk’s record, but if a party needs additional

items to be included in the record, it must specifically identify those items in a request to the

clerk. See TEX. R. APP. P. 34.5(b); Resurgence Fin., LLC v. Moseley, No. 05-07-01225-CV,

2009 WL 92444, * 1 (Tex. App.—Dallas Jan. 15, 2009, no pet.); see also Enter. Leasing Co. of

Houston v. Barrios, 156 S.W.3d 547, 550 (Tex. 2004). Here, it was Parks’s burden to determine

whether a business records affidavit had been filed and to request it be included in the appellate

record. See TEX. R. APP. 34.6(b),(c)(1). He did not do so even though both the trial court’s

docket sheet as well as statements made by the trial judge and both parties showed an affidavit

had been filed. Consequently, we deny Parks’s request to file a supplemental brief.

       Because Parks’s sufficiency complaint is premised on the lack of an affidavit on file, we

conclude it is without merit. To the extent Parks also complains the affidavit and attached

records were not formally admitted into evidence, we note he did not make that complaint in the

trial court. It is settled that evidence treated by the trial court and the parties as if it had been

admitted is, for all practical purposes, admitted. See Sanchez v. Bexar County Sheriff’s Dep’t,

134 S.W.3d 202, 203–04 (Tex. 2004) (per curiam); Tex. Health Enters., Inc. v. Tex. Dep’t of

Human Servs., 949 S.W.2d 313, 314 (Tex. 1997) (per curiam); Travelers Indem. Co. of R.I. v.

Starkey, 157 S.W.3d 899, 904 (Tex. App.—Dallas 2005, pet. denied).

       Finally, we note that in the “Summary of Argument” of his brief, Parks complains

Investment Retrievers failed to prove a “chain of title” to the debt or show its legal right to

recover on the debt. Parks did not then provide any further briefing to support this contention.

Bare assertions of error without argument, supporting authority, or citations to the record present

                                                –3–
nothing for us to review. 2 See TEX. R. APP. P. 38.1(g),(i); Washington v. Bank of N.Y., 362
S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.). We resolve the sole issue against Parks and

affirm the trial court’s judgment.




                                                                            /Ada Brown/
                                                                            ADA BROWN
                                                                            JUSTICE


140024F.P05




     2
       We also note that on May 2, 2014, we sent Parks a deficient brief notice informing him that his brief did not comply with rule 38 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Amongst other things, we informed Parks his brief did not contain a concise
statement of facts supported by citations to the record. See TEX. R. APP. P. 38.1(g). We cautioned Parks that his failure to file an amended brief
in compliance with the rules within ten days of our letter could result in dismissal of his appeal without further notice. Parks did not file an
amended brief or otherwise respond to our deficient brief notice.



                                                                      –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

SCOTTIE PARKS, Appellant                             On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
No. 05-14-00024-CV         V.                        Trial Court Cause No. CC-12-06081-E.
                                                     Opinion delivered by Justice Brown. Justices
INVESTMENT RETRIEVERS, Inc.,                         Stoddart and Whitehill participating.
Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee INVESTMENT RETRIEVERS, Inc. recover its costs of
this appeal from appellant SCOTTIE PARKS.


Judgment entered this 11th day of May, 2015.




                                               –5–